Citation Nr: 1035911	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of cold injury to the left hand.

3.  Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of cold injury to the right hand.

4.  Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of cold injury to the left foot.

5.  Entitlement to an initial disability evaluation in excess of 
20 percent for residuals of cold injury to the right foot.

6.  Entitlement to a disability rating in excess of 10 percent 
for paroxysmal tachycardia with anemia.

7.  Entitlement to service connection for gastrointestinal 
distress.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.  
His awards and decorations include the Combat Infantryman's 
Badge.

These matters come before the Board of Veterans' Affairs (Board) 
on appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
During the course of the appeal, jurisdiction of the claims file 
was transferred to the Philadelphia, Pennsylvania RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received a letter from the Veteran, through his 
authorized representative, stating that he wished to withdraw all 
claims currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appealed claims have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204 (2009).  Withdrawal may be made by 
the Veteran or by his authorized representative.  38 C.F.R. § 
20.204.  

The Veteran's authorized representative submitted an August 2010 
statement to VA, noting that the Veteran "requests to withdraw 
all issues currently pending."  The statement was accompanied by 
a statement from the Veteran, reiterating the same desire to 
withdraw all of the bases for his current appeal.  As such, the 
Board finds that the Veteran has withdrawn all of the matters 
reflected on the title page.  

Due to the withdrawal of these issues, which are all of the 
issues remaining on appeal, there remain no allegations of errors 
of fact or law for appellate consideration so the Board does not 
have jurisdiction to review the claims.  Accordingly, the appeal 
is dismissed.



ORDER

The appeal of entitlement to an initial disability evaluation in 
excess of 30 percent for post-traumatic stress disorder (PTSD) is 
dismissed.

The appeal of entitlement to an initial disability evaluation in 
excess of 20 percent for residuals of cold injury to the left 
hand is dismissed.

The appeal of entitlement to an initial disability evaluation in 
excess of 20 percent for residuals of cold injury to the right 
hand is dismissed.

The appeal of entitlement to an initial disability evaluation in 
excess of 20 percent for residuals of cold injury to the left 
foot is dismissed.

The appeal of entitlement to an initial disability evaluation in 
excess of 20 percent for residuals of cold injury to the right 
foot is dismissed.

The appeal of entitlement to a disability rating in excess of 10 
percent for paroxysmal tachycardia with anemia is dismissed.

The appeal of entitlement to service connection for 
gastrointestinal distress is dismissed.

The appeal of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
right knee disability is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


